Beck, J.
(After stating the facts.) We are of the opinion that the court did not err in dismissing the case upon general demurrer. No privity of contract was shown between the plaintiff and the defendant. The bond which the plaintiff signed as surety, and upon which its final liability arose, was executed several months after the Supply Company had paid over to the defendant the amount for which the receipt mentioned in the record was given, in which w$s contained a stipulation that the defendant would hold the *356Supply Company harmless. The allegations in the petition do not make it appear that the funds or any part thereof which were held in the hands of the treasurer of the School District were paid to the defendant; because, while there is much confusion in the statements contained in the petition, it is a necessary inference from them, when we consider that the bond for the dissolution of the garnishment was not given until after the defendant received from the Supply Company the amount for which the receipt was given, that the money paid over by the Supply Company was not a part of the funds in the hands of the school board, the release of which was procured by the giving of the bond in which this plaintiff was the surety of the Supply Company. It does not even clearly appear, though it is perhaps inferable, that the money which the Supply Company paid over to the defendant at the time the receipt was given was the same sum of money which is claimed by the Stainback Company, so as to render the defendant in this case liable to the Supply Company had the latter brought suit against it upon the conditions contained in the receipt; but even if the contingency which is referred to in the receipt happened, so as to render this defendant liable to suit by the Supply Company, it does not follow that the plaintiff in this case could maintain a suit upon the happening of the same contingency. It would seem that if the Supply Company could sue this defendant upon the happening of the contingency referred to in the receipt, and recover in such a suit, it would be for the benefit of its creditors generally. Or, had the receipt given by this defendant to the Supply Company been assigned at the time of the execution of the bond in which this plaintiff is surety, so as to show that the money for which this surety became liable under the terms of the bond was that which had been paid over by the Supply Company to this defendant, there might have arisen a case of subrogation; but it did not arise under the facts set forth in the petition, and the court properly dismissed the case upon general demurrer.

Judgment affirmed.


All the Justices concur.